DETAILED ACTION
	This Office Action, based on application 17/078,958 filed 23 October 2020, is filed in response to applicant’s amendment and remarks filed 21 July 2022.  Claims 1-20 are currently pending and have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s remarks, submitted 21 July 2022 in response to the Office Action mailed 28 April 2022, have been fully considered below.
	Claim Rejections under 35 U.S.C. § 103
The applicant traverses the prior art rejection alleging cited prior art fails to disclose the amended features of Claim 1 (and analogously Claims 9 and 15 and respective dependent claims) including “the object catalog being a data structure comprising fields associated with the objects stored on the object storage, the retention period being one of a plurality of fields within the object catalog, where each object referenced in the object catalog has a value associated with the retention period field”.   The Office agrees with the applicant that CONSOL and CRAFFORD may not explicitly disclose the recited feature.  After further search and consideration, new grounds of rejection in further view of IKEZAWA have been presented for teaching a file table mapping files to retention periods providing a prior art disclosure of the recited feature.  While applicant’s remarks include a discussion of NIKAIDO previously cited as potentially applicable prior art in the case the applicant further limited the claimed ‘object catalog’ to recite a structure, IKEZAWA was found as a better reference for teaching the amended features; as such, NIKAIDO is not relied upon in the instant prior art rejections and remarks directed at the reference are rendered moot.

Claim Objections
The following claims are objected to due to informalities:
Claim 1: Lack of antecedent basis of the term “the objects {stored on the object storage}” (Line 13).  Antecedent basis is only provided for one object as recited in the limitation “an object stored on an object storage” on Lines 5-6.  Amending the limitation on Lines 5-6 to instead recite “an object of a plurality of objects stored on an object storage” would overcome the instant objection.
Claim 1: Lack of antecedent basis of the term “the retention period” (Lines 13-14).  Antecedent basis is provided for “a retention period field value”.  Amending the limitation “the retention period being one of a plurality of fields within the object catalog” to recite “a retention period field being one of a plurality of fields within the object catalog” would overcome the instant and subsequent three other objections.
Claim 1: Lack of antecedent basis of the term “the retention period field” (Lines 15-16). 
Claim 1: Lack of antecedent basis of the term “the retention period field” (Line 18).
Claims 4 and 5: Lack of antecedent basis of the term “the retention period field”.
Claim 9: Lack of antecedent basis of the terms “the objects”, “the retention period”, and “the retention period field”.  See analogous objections to Claim 1.
Claims 12 and 13: Lack of antecedent basis of the term “the retention period field”.
Claim 15: Lack of antecedent basis of the terms “the objects”, “the retention period”, and “the retention period field”.  See analogous objections to Claim 1.
Claims 18 and 19: Lack of antecedent basis of the term “the retention period field”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CONSUL et al (US PGPub 2010/0094809) in further in view of CRAFFORD et al (US Patent 8,527,468) and IKEZAWA et al (US PGPub 2005/0216534).

With respect to Claims 1, 9, and 15, CONSOL discloses a system/method/product comprising: 
receiving, at a server and from a client device (Fig. 3, Server System 304 and Client System 302), a request to delete an object stored on an object storage (¶[0027-0029] – a retention policy tag (RPT) may be applied {analogous to ‘request to delete’} to individual messages or folders {‘a first object’} and communicated between client and server), the request indicating a type of the delete as being either a hard delete or a soft delete (¶[0038] – there is an associated action for each RPT including a hard delete and a soft delete); 
updating, by the server and based on the indicated delete, a retention period field value associated with the first object and stored within an object catalog (¶[0027] – RPT definitions communicated between the client and server may be processed by the retention component {analogous to ‘object catalog’} of the server according to the retention policies), the retention period field value updated to a present point in time if the request indicates the hard delete (¶[0038] – the message is permanently deleted in response to a hard delete; ¶[0026] – tags employ time-based expiration information as a value which can be processed for the retention or deletion of messages according to policies), and the retention period field value updated to a future point in time if the request indicates the soft delete (¶[0038] – the message can be recovered in response to a soft delete; ¶[0026] – tags employ time-based expiration information as a value which can be processed for the retention or deletion of messages according to policies); and 
initiating, periodically by the server, a delete operation provided by the object storage to permanently delete the identified objects from the object storage after the corresponding expired retention period (¶[0036] – a time-based assistant deletes a tagged message on the expiry date; since the message isn’t deleted prior to the expiry date, the deletion occurs ‘after the corresponding expired retention period’).
CONSOL may not explicitly disclose the object catalog being a data structure comprising fields associated with the objects stored on the object storage, the retention period being one of a plurality of fields within the object catalog, where each object referenced in the object catalog has a value associated with the retention period field; and monitoring, periodically by the server, the object catalog, to identify objects associated with an expired value in the retention period field, the identified objects including at least the first object identified during at least one periodic monitoring.
However, CRAFFORD discloses monitoring, periodically by the server, the object catalog, to identify objects associated with an expired value in the retention period field, the identified objects including at least the first object identified during at least one periodic monitoring (Col 12, Lines 29-34 – once retention periods are established, a process may be run to monitor retention periods e.g. on a daily basis {analogous to ‘periodically’} to detect if any instance of any document has expired or due to expire in a window of time).
CONSOL and CRAFFORD are analogous art because they are from the same field of endeavor of data management based on retention policies.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of CONSOL and CRAFFORD before him or her, to modify the server of CONSOL to include monitoring as taught by CRAFFORD.  A motivation for doing so would have been to enable deletion of messages in a timely manner (Col 2, Lines 20-21).  Therefore, it would have been obvious to combine CONSOL and CRAFFORD to obtain the invention as specified in the instant claims.
CONSOL and CRAFFORD may not explicitly disclose the object catalog being a data structure comprising fields associated with the objects stored on the object storage, the retention period being one of a plurality of fields within the object catalog, where each object referenced in the object catalog has a value associated with the retention period field.
However, IKEZAWA discloses the object catalog (Fig 2 and 3, File Table 108) being a data structure comprising fields associated with the objects stored on the object storage, the retention period being one of a plurality of fields within the object catalog, where each object referenced in the object catalog has a value associated with the retention period field (¶[0049] – File Table 108 comprises a record for every file {‘object’}, “store location”, and “file retention period” {‘retention period field’}; a value of 10 may be set as the retention period).
CONSOL, CRAFFORD, and IKEZAWA are analogous art because they are from the same field of endeavor of data management based on retention policies.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of CONSOL, CRAFFORD, and IKEZAWA before him or her, to modify the server of the combination of CONSOL and CRAFFORD to include a table for managing retention periods as taught by IKEZAWA.  A motivation for doing so would have been to provide a consolidated location or unitary time synchronization management system for managing and querying storage periods avoiding unintended deletion of files when the files are stored on different time servers (Abstract, ¶[0004-0007]).  Therefore, it would have been obvious to combine CONSOL, CRAFFORD, and IKEZAWA to obtain the invention as specified in the instant claims.

With respect to Claims 2, 10, and 16, the combination of CONSOL, CRAFFORD, and IKEZAWA disclose the system/method/product of each respective parent claim.  	
CONSOL further discloses updating, by the server and if the request to delete the object indicates the soft delete, the object catalog to indicate the object is marked for deletion (¶[0027] – RPT definitions communicated between the client and server may be processed by the retention component {analogous to ‘object catalog’} of the server according to the retention policies; ¶[0038] – a soft delete may be an associated action with a RPT; ¶[0041] – RPTs may employ properties including retention period).  

With respect to Claims 3, 11, and 17, the combination of CONSOL, CRAFFORD, and IKEZAWA disclose the system/method/product of each respective parent claim. 
CONSOL further discloses receiving, by the server and from the client device, a request to obtain a list of objects stored on the object storage; and providing, by the server, the list of objects stored on the object storage, the list not including the object based on the object catalog indicating the object is marked for deletion (¶[0022] – searches may be implemented to identify messages that meet certain requirements e.g. “Avalon” and “expires in 6 months” which would not include already expired messages).  

With respect to Claims 4, 12, and 18, the combination of CONSOL, CRAFFORD, and IKEZAWA disclose the system/method/product of each respective parent claim. 
CONSOL further discloses wherein if the request indicates the soft delete, the request includes the future point in time as a value for the retention period field for the object (Fig 7, ¶ [0054-0055] – expiration tagged message 202 includes an expiration date 716 that is 3 years later than when the message was sent).  

With respect to Claims 5, 13, and 19, the combination of CONSOL, CRAFFORD, and IKEZAWA disclose the system/method/product of each respective parent claim. 
CONSOL further discloses wherein the soft delete is indicated based on the request being received via a soft delete method of an application programming interface (API) provided by the server, the soft delete method configured to receive the value for the retention period field (¶[0021] – user interface views may be provided to users the ability to apply retention policy tags to a data item).  

With respect to Claims 6, 14, and 20, the combination of CONSOL, CRAFFORD, and IKEZAWA disclose the system/method/product of each respective parent claim. 
CONSOL further discloses wherein initiating the delete operation includes accessing a delete method of a storage application programming interface (API) provided by the object storage, the delete method configured to permanently delete the identified objects irrespective of whether a particular identified object is associated with the hard delete or the soft delete (¶ [0021] – user interface views may be provided to determine whether any action is desired for a data item).  

With respect to Claim 7, the combination of CONSOL, CRAFFORD, and IKEZAWA disclose the system of claim 1.
CONSOL further discloses wherein the delete operation provided by the object storage is an only object-level delete operation provided by the object storage (¶[0036] – a time-based assistant deletes a tagged message on the expiry date).  

With respect to Claim 8, the combination of CONSOL, CRAFFORD, and IKEZAWA disclose the system of claim 1.
CRAFFORD further discloses wherein the at least one periodic monitoring includes monitoring the object catalog immediately after receiving the request to delete the object (Col 12, Lines 29-34 – once retention periods are established, a process may be run to monitor retention periods e.g. on a daily basis {analogous to ‘periodically’} to detect if any instance of any document has expired or due to expire in a window of time).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137